Citation Nr: 0126826	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Right ear hearing loss is the result of noise exposure 
during service.

2.  The veteran is not shown by competent medical evidence to 
have left ear hearing loss as a result of military service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096, 2098-99(2000); 38 
C.F.R. §§ 3.303, 3.385 (2001).

2.  Left ear hearing loss was not incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99(2000); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in November 1998, the 
RO provided the veteran with VA compensation examination in 
March 1999.  VA outpatient records identified by the veteran 
were obtained associated with the claims folder.  A hearing 
was scheduled, but the veteran failed to appear and did not 
request rescheduling.  A May 1999 rating decision, an October 
1999 statement of the case, an August 2001 supplemental 
statement of the case, and a letter dated in June 2001 
provided the veteran with information regarding the evidence 
necessary to complete his claim.  Additionally, the RO 
scheduled the veteran for a further VA examination in May 
2001.  However, the veteran failed to appear and did not 
offer good cause.  Therefore, the Board concludes that the 
requirements of VCAA have been met.


Factual Background

The veteran filed his claim for service connection for 
hearing loss and tinnitus in November 1998.  He indicated 
that he had received treatment at the Castle Point VA Medical 
Center (VAMC).  His DD-214, Report of Separation from Active 
Duty, indicates that his military occupational specialty was 
that of mortarman.

In a November 1998 statement, the veteran indicated that he 
had received treatment at the Castle Point VAMC and at the 
Miami VAMC.  The identified records were requested by the RO.

Pursuant to the veteran's claim, a VA examination was 
conducted in March 1999.  The veteran reported hearing loss 
since his military service, indicating that sound felt 
muffled.  He also reported constant tinnitus, described as 
ringing in the right ear, and otalgia.  He rated the tinnitus 
as 7 on a scale from one to ten of increasing severity.  He 
indicated that his military noise exposure included service 
as a mortarman and using heavy equipment.  The examiner noted 
that the veteran's current occupation was that of a carpenter 
and that the veteran did not utilize ear protection.  
Audiometric testing revealed the following:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
35
35
35
35
35
LEFT
10
15
20
20
10
16

Word recognition scores were 100 percent for the right ear 
and 96 percent for the left.  The examiner identified mild to 
moderate sensorineural hearing loss in the veteran's right 
ear and noted that hearing in the veteran's left ear was 
within normal limits between 250 Hertz and 4 Kilohertz.  The 
diagnosis was asymmetric sensorineural hearing loss with 
excellent speech recognition scores bilaterally.  The 
examiner opined that, based on the veteran's reported history 
the hearing loss was more likely than not a result of combat 
noise exposure.  He recommended follow-up of the asymmetry.

The veteran's service medical records were received 
subsequent to the March 1999 VA examination.  His enlistment 
examination audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
10
5
5
--
5

Treatment records for the veteran's period of service reflect 
no complaints of or treatment for hearing difficulties.  On 
discharge, audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
10
LEFT
10
10
20
20
10

A review of the available service medical records and the 
veteran's DD Form 214MC does not reflect that the veteran 
served in a combat zone during his period of service.  This 
does not mean, however, that he was never exposed to loud 
noises.

Outpatient medical records from the Castle Point VAMC for the 
period from November 1998 to March 1999 were also received 
subsequent to the March 1999 VA examination.  They show no 
complaint of or treatment for hearing loss or tinnitus.

By a rating decision dated in May 1999, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

Subsequently received outpatient medical records from the 
Miami VAMC are negative for complaints of or treatment for 
hearing loss and tinnitus.

In conjunction with his substantive appeal, the veteran 
requested a hearing before the RO hearing officer.  A letter 
dated in March 2000 notified the veteran notified of the 
scheduled date of his hearing.  A notation on the file copy 
of that letter indicates that the veteran failed to report 
for his hearing.  There is no evidence that he contacted the 
RO to request rescheduling.

The RO scheduled the veteran for a further VA examination in 
March 2001.  The examination request sheet notes that the 
examiner who conducted the March 1999 examination had opined 
that the veteran's hearing loss was more likely than not due 
to combat noise exposure.  The RO noted that the veteran's 
claims folder was not available for review during the March 
1999 examination.  The current examiner was requested to 
review the veteran's medical records prior to the requested 
examination.  An examination inquiry made by the RO shows 
that the veteran failed to report for the examination 
scheduled for May 2001. 

A report of contact recorded in June 2001 shows that the RO 
attempted to contact the veteran to inquire why he did not 
report for his examination and to determine whether there was 
additional evidence available regarding his claim.  It notes 
that directory assistance was contacted, but that there was 
no listing under the veteran's 
name.  The veteran's representative was also contacted, but 
was unable to provide a more current address for the veteran.

In June 2001, the RO notified the veteran of a change in the 
law as it pertains to VA's duty to assist an individual who 
submits a claim for VA benefits.  The RO informed the veteran 
of the evidence necessary to support his claim for service 
connection and listed the evidence it had previously obtained 
pursuant to his claim.  There is no response from the veteran 
associated with the record.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(b) (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)).

a.  Service Connection for Hearing Loss, Right Ear

The evidence demonstrates that the veteran currently has 
hearing loss in his right ear that meets the standard set out 
by 38 C.F.R. 3.385.  The record also clearly shows that the 
veteran incurred noise exposure during service and suffered 
some hearing loss during service, as shown by his discharge 
physical examination.
While the veteran's first complaint of hearing loss was many 
years after his active service, he did indicate that he had 
experienced problems with his hearing since his active 
service.  As noted above, the VA examiner in March 1999 
concluded that the veteran's hearing loss was more likely 
than not a result of combat noise exposure.  Although the 
examiner's conclusion was based on history provided by the 
veteran, the Board notes that the veteran's service history 
was substantiated on receipt of his service records.  

Therefore, the Board is satisfied that the preponderance of 
the evidence supports the veteran's claim, and concludes that 
service connection for right ear hearing loss is warranted.

b.  Service Connection for Hearing Loss, Left Ear

As discussed above, 38 C.F.R. § 3.385 sets out specific 
criteria which must be met for impaired hearing to be 
considered a disability.  While the veteran's discharge 
audiological examination revealed a decrease in hearing 
acuity, the results did not show the presence of hearing loss 
in the left ear as defined by the regulation.  Moreover, the 
results of the veteran's March 1999 VA examination also 
failed to demonstrate the presence of hearing disability as 
defined by 38 C.F.R. § 3.385.

Given the lack of current evidence of hearing loss in the 
left ear, the preponderance of the evidence is against the 
claim for service connection for left ear hearing loss.  
Therefore, the Board concludes that service connection for 
hearing loss of the left ear is not warranted.

c.  Service Connection for Tinnitus

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  
38 C.F.R. § 3.655(b).

In this case, the medical evidence of record fails to reflect 
a current diagnosis of tinnitus.  The Board notes that 
although the VA examiner noted the veteran's reports of 
constant tinnitus with onset during service, no diagnosis of 
that disorder was made during the veteran's March 1999 
examination.  VA outpatient treatment 
records identified by the veteran and obtained by the RO are 
silent regarding complaints of or treatment for hearing 
difficulty, to include tinnitus.  

Under these circumstances, the Board finds that the evidence 
is not approximately balanced; rather, the preponderance of 
the evidence is against the claim for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied. 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for tinnitus is denied.

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

